This action, as originally commenced in the superior court by the plaintiff, was a seeking of a decree awarding to her separate maintenance against her husband, the defendant. By his answer and cross-complaint, the defendant seeks a decree of absolute divorce from the plaintiff. The prayer for relief on the part of each is rested upon allegations of misconduct on the part of the other, which are in substance both cruelty and abandonment. A trial upon the merits resulted in findings and a decree by the trial court awarding to the plaintiff separate maintenance substantially as prayed for by her, except as to the amount of periodical payments *Page 697 
to be made to her by the defendant; and denying to the defendant the relief prayed for by him. From this disposition of the cause in the superior court, the defendant has appealed to this court.
The only claims of error here made in behalf of appellant are that the court erred in denying his prayer for a decree of divorce and in awarding to respondent separate maintenance; there being no claim of error, however, as to the amount of the separate maintenance awarded, if the plaintiff be entitled to any relief in that behalf. We have read all of the evidence with painstaking care, and have become quite convinced therefrom that we would not be justified in disturbing the conclusion of the trial court, as evidenced by its findings and decree.
The decree is affirmed.
TOLMAN, C.J., MACKINTOSH, MAIN, and MITCHELL, JJ., concur.